DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the Amendment dated, 03/22/2022, the following has occurred:
Claims 1, 4-15 and 17-26 are amended,
Claims are 2, 3 and 16 are cancelled, and
Claims 1, 4-15 and 17-26 are pending.

Response to Arguments
Claim Rejections - 35 USC § 112(a)
In light of the amendments, the rejection of claims 4 and 8 under 35 USC 112(b) have been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 17-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites "A cannula" in line 1, “an elongate tubular body” in line 2, “a blood flow inlet” in line 2, “a blood flow outlet” in lines 2-3, “a first axial section” in line 3 and “a second axial section” in line 4, all of which recite an improper antecedent basis since they have already been recited in claim 1 from which claim 15 depends. Applicant is recommended to amend these terms as “The cannula”, “the elongate tubular body”, “the blood flow inlet”, “the blood flow outlet, “the first axial section” and “the second axial section” in order to obviate this rejection.
	In claim 15, an alternative is claimed in which “the first and second axial sections differing in at least one of the materials and the wall thickness, wherein the different bending stiffnesses result from at least one of the differing materials and differing wall thicknesses” is offered. However, claim 1, from which claim 15 depends, already requires that “the different bending stiffnesses” to result from the different wall thicknesses. Applicant is recommended to amend the phrase “the first and second axial sections differing in at least one of the materials and the wall thickness, wherein the different bending stiffnesses result from at least one of the differing materials and differing wall thicknesses” to -- the first and second axial sections differing in the materials, wherein the different bending stiffnesses further result from the differing materials—in order to obviate this rejection.
	Dependent claims 17-25 has the same deficiency set forth above for claim 15.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As stated above in the rejection of claim 15 under 35 U.S.C. 112(b), claim 15 recites the limitation of “the first and second axial sections differing in at least one of the materials and the wall thickness, wherein the different bending stiffnesses result from at least one of the differing materials and differing wall thicknesses” One interpretation of this alternative limitation is that only “differing wall thickness” and “ different bending stiffnesses” resulting from differing wall thicknesses is required, which does not further limit claim 1 since claim 1 already requires different bending stiffness resulting from different wall thicknesses.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 26 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wang (Patent No. US 5,533,985 A, cited by applicant).  
	NOTE: For the purpose of prior art (at least claims 1 and 26), the first and second materials can be interpreted as being the same materials, which is consistent with applicant’s specification, dated 12/20/2019 (pars. [0011] and [0012] that discloses “It will be appreciated that the first and second materials may be identical”).
 Regarding claim 26, Wang discloses an intravascular blood pump for percutaneous insertion into a patient's blood vessel, comprising a cannula having an elongate tubular body (Fig. 1A) with a blood flow inlet and a blood flow outlet (Fig. 1A, (14) and col. 5, lns. 2-4: …passageway 14 …through which fluid flows), the elongate tubular body comprising a first axial section comprising a first material  (Fig. 1A, (16)) and a second axial section  comprising a second material (Fig. 1A, (18)), 
	wherein the first axial section and the second axial section have different bending stiffnesses (col. 5, lines 44-48: … the proximal section 18 is of a single layer of material that makes the section 18 stiff. The distal section 16 is also of a single layer of soft material that makes the distal section 16 soft and flexible), 
	wherein the first material and the second material blend into each other in a transition area (Fig. 1A and col. 5, lns. 48-51 : In the transition section 19 the stiff material of the proximal section 18 is wedged into the soft material of the distal section 16), 
	wherein the first axial section has a first wall thickness  (Fig. 1A, (16)), and the second axial section has a second wall thickness  (Fig. 1A, (18); the wall thickness of  item (18) is thicker than (16)) in Fig. 1A), the first and second axial sections differing in at least one of the material and the wall thickness, wherein the different bending stiffnesses result from at least one of the differing materials (col. 5, lines 44-48: … the proximal section 18 is of a single layer of material that makes the section 18 stiff. The distal section 16 is also of a single…soft material that makes the distal section 16 soft and flexible) and the differing wall thicknesses (col. 15, lns. 43-46: …tapering …has been successfully employed to vary…wall thickness in some sections of a catheter).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-7, 9-15 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Siess et al.  (Patent No. US 6,007,478 A1, hereinafter "Siess") in view of Bartholomew (Publication No. US 2003/0230823 A1) and further in view of Wang.
Regarding claim 1, Siess discloses a method of manufacturing a cannula for an intra vascular blood pump for percutaneous insertion into a patient's blood vessel (clm. 36: A method of constructing a cannula of differentiated stiffness…), the cannula having an elongate tubular body with a blood flow inlet and a blood flow outlet (Fig. 1, (22) and col. 2, lns. 13-16: The cannula of the present invention …is especially well suited for but not limited to use in implantable intravascular heart pump applications both as an inflow as well as an outflow conduit), the method comprising the steps of: 
wherein the first axial section and the second axial section are formed so as to have different bending stiffnesses (col. 4, lns 50-55: The cannula device of the present invention very  generally consists of a body component 22 of differentiated flexibility, col. 4, lines 58-65: The body component has a constant wall thickness along its entire length and is formed as a layered composite of two materials, one relatively stiff 28, the other relatively more flexible 30), and wherein the first and second liquid materials are dispensed onto the mandrel such that the first liquid material and second liquid material blend into each other to form a transition area .  
Siess does not expressly disclose forming a first axial section of the elongate tubular body by dispensing a first liquid material onto a mandrel by at least one dispenser, while the mandrel and the dispenser move relative to each other in an axial direction and a circumferential direction of the mandrel; and 
forming a second axial section of the elongate tubular body by dispensing a second liquid material onto the mandrel by the at least one dispenser, while the mandrel and the dispenser move relative to each other in an axial direction and a circumferential direction of the mandrel, and 	wherein the first liquid material and the second liquid material are dispensed onto the mandrel to form a first wall thickness of the first axial section and a second wall thickness of the second axial section, respectively, wherein the first wall thickness, when dried, is different from the second wall thickness, when dried, and the different bending stiffnesses result from the first wall thickness, when dried, being different from the second wall thickness, when dried.
However, Bartholomew, in the same field of endeavor: Dispense molding method and apparatus for manufacturing cannulae, discloses forming a first axial section of the elongate tubular body by dispensing a first liquid material onto a mandrel (Fig. 3, (22) by at least one dispenser (Fig. 3, (38), (39)), while the mandrel and the dispenser move relative to each other in an axial direction and a circumferential direction of the mandrel (Fig. 4 and pars. [0010], [0025], [0032], [0041]: …a method of making a cannula utilizing dispense molding includes providing at least one dispense nozzle that dispenses a polymer material, providing a mandrel, moving at least one of the mandrel and the at least one dispense nozzle relative to one another to produce…pattern of polymer material along a longitudinal axis of the mandrel to form a tubular structure…), 
forming a second axial section of the elongate tubular body by dispensing a second liquid material onto the mandrel (Fig. 3, (22) of the at least one dispenser (Fig. 3, (38), (39) and par. [0028]:  The nozzles 38, 39 dispense different polymer materials, e.g., having different durometers from the nozzles, onto the mandrel 22…), while the mandrel and the dispenser move relative to each other in an axial direction and a circumferential direction of the mandrel (Fig. 4C, (160) and par. [0041]: After one portion of the mandrel is coated...and the mandrel is translated to an adjacent location, wherein dispensing begins again to produce coatings of materials adjacent to the coatings previously produced…cannulae having different properties along their length may be made by controlling the relative movement of the nozzle and mandrel, controlling mandrel rotation and position…), for the purpose of producing a reinforced cannula structure (par. [0041]).
Further Wang in the same field of endeavor: a method and apparatus for making differential stiffness tubing for medical products, discloses wherein the first liquid material and the second liquid material are dispensed onto the mandrel to form a first wall thickness of the first axial section (Fig. 1A, (16) and a second wall thickness of the second axial section (Fig. 1A, (18); the wall thickness of  item (18) is thicker than (16)) in Fig. 1A), respectively, wherein the first wall thickness, when dried, is different from the second wall thickness, when dried, and the different bending stiffnesses result from the first wall thickness, when dried, being different from the second wall thickness, when dried (col. 15, lns. 43-46: …tapering…has been successfully employed to vary …wall thickness in some sections of a catheter) to provide the benefit of versatile production of tubing while providing tubing with differential stiffness (col 15, lns. 50-51)
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the method of constructing a cannula of differentiated stiffnesses as taught by Siess, the dispensing of different polymers in adjacent locations, as taught by Bartholomew, and to vary the wall thickness to create different bending stiffnesses, as taught by Wang, in order to produce a reinforced cannula structure; and to  provide the benefit of  versatility in the production of tubing while providing tubing with differential stiffness.
Regarding claim 5, the Siess and Wang combination discloses the method of manufacturing a cannula of claim 1, except wherein the at least one dispenser is moved in an axial direction along the mandrel while dispensing the first liquid material and the second liquid material. 
Bartholomew discloses the at least one dispenser is moved in an axial direction along the mandrel while dispensing the first liquid material and the second liquid material (par. [0047]: For dispensing, the mandrels would rotate on their horizontal axes, while a nozzle or nozzles would move horizontally over each mandrel to coat the mandrels and produce the desired features, dimensions or configurations).  This provides the benefit of an off the machine ready product from a process that provides tight controls, reduced polymer waste thereby directly reducing the product material and labor cost (par. [0046]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to further include a dispenser that moves horizontally along the mandrel, as taught by Bartholomew, in the method of constructing a cannula of differentiated stiffnesses as taught by the Siess, Bartholomew and Wang combination, in order to produce an off the machine ready product from a process that provides tight controls, reduced polymer waste thereby directly reducing the product material and labor cost.
Regarding claim 6, the Siess Bartholomew, and Wang combination discloses the method of manufacturing a cannula of claim 1, further comprising the step of forming a base layer that extends along an entire length of the elongate body by dispensing a third liquid material onto the mandrel, wherein the base layer is preferably formed by dispensing a substantially uniform amount of the third liquid material with respect to a length of the mandrel (Siess, col. 3, lns 47-57 : The fabrication of the cannula of the present invention is generally accomplished by assembling the various components about a mandrel such as by successively coating layers of material…By varying the distribution of successive layers of the selected materials). 
Regarding claim 7, the Siess Bartholomew, and Wang combination discloses the method of manufacturing a cannula of claim 1, further comprising the step of forming a stiffening structure by dispensing a fourth liquid material in a helical path on the mandrel (Siess Figs. 2-4 and col. 5, lns. 28-30: Embedded within the wall of the body structure is a spiral spring 29 of for instance, NiTi wire, lns 42-44 : Such voids may be patterned to form a helix similar in appearance to the spiral spring).
Regarding claim 9, the Siess Bartholomew, and Wang combination discloses the method of manufacturing a cannula of claim 1, wherein at least one of the first axial section and the second axial section is formed by dispensing at least five layers of the first liquid material and the second liquid material, respectively (Siess, col. 3, lns 47-57 : The fabrication of the cannula of the present invention is generally accomplished by assembling the various components about a mandrel such as by successively coating layers of material…By varying the distribution of successive layers of the selected materials).
While the combination teaches at least one of the first axial section and the second axial section is formed by dispensing layers (Siess, col. 3, lns 47-57 : The fabrication of the cannula of the present invention is generally accomplished by assembling the various components about a mandrel such as by successively coating layers of material…By varying the distribution of successive layers of the selected materials), at least five layers of the first liquid material and the second liquid material, respectively.
The specification discloses the appropriate range of layers that apply to the claimed invention on pg. 7, par. [0018], lns. 8-9 as 5 up to 20 layers.  However, the specification does not disclose that the specifically claimed range of 5 to 20 layers is for any particular purpose or to solve any stated problem that distinguishes it from the other ranges disclosed.  The specification therefore lacks disclosure of the criticality required by the Courts in providing patentability to the claimed range. Siess teaches successively coating layers of material, but does not explicitly teach 5 to 20 layers. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dispense 5 to 20 layers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding claims 10 and 22, the Siess and Wang combination discloses the method of manufacturing a cannula of claim 1 and the cannula for an intravascular blood pump of claim 15, except wherein the mandrel has a circumferential shoulder interconnecting two axially adjacent parts of the mandrel with different diameters, wherein the two axially adjacent parts of the mandrel are preferably separated from each other to remove the cannula from the mandrel. 
Bartholomew discloses the mandrel has a circumferential shoulder interconnecting two axially adjacent parts of the mandrel with different diameters (par. [0044: A cannula having varying diameters 182, 184...) for the benefit of production of a cannula-all in a single piece product without any bonds, or welds used for assembly (par. [0040]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the method of constructing a cannula of differentiated stiffnesses as taught by Siess, a cannula having different diameters, as taught by Bartholomew, in order to produce a cannula-all in a single piece product without any bonds, or welds used for assembly.
Regarding claims 11 and 21, the Siess and Wang combination discloses the method the method of manufacturing a cannula of claim 1 and the cannula for an intravascular blood pump of claim 15, except further comprising the step of forming at least one marking arranged on the elongate tubular body.
Bartholomew discloses the step of forming at least one marking arranged on the elongate tubular body, wherein the at least one marking is visually perceptible (Fig. 5 and par. [0045]:  Different colors of polymer material could be used to create features such as depth lines, orientation marks,…) to provide the benefit of eliminating a need for hole-punching operations which is normally needed to finish the cannula (par. [0045]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the method of constructing a cannula of differentiated stiffnesses as taught by Siess and Wang, a cannula with different color polymer markings, as taught by Bartholomew, in order to eliminate a need for hole punching operations which is normally needed to finish the cannula.
Regarding claims 12 and 23, the Siess, Bartholomew and Wang combination discloses the method of manufacturing a cannula of claim 1 and the cannula for an intravascular blood pump of claim 15, further comprising the step of forming a lumen extending in the wall of the elongate tubular body (Siess, Figs. 7-8 (36)) by embedding an elongate element in the wall of the elongate tubular body (Siess, col. 5, ln. 55-col. 6, ln1: …large elongated openings 34 extend along its length, while a central hole 36 at the very distal end…). 
Regarding claim 13, the Siess and Wang combination discloses the method of manufacturing a cannula of claim 1, except further comprising the step of forming at least one aperture in the elongate tubular body by dispensing a liquid material onto the mandrel, optionally without rotating the mandrel while dispensing said liquid material.
Bartholomew discloses the step of forming at least one aperture in the elongate tubular body by dispensing a liquid material onto the mandrel, optionally without rotating the mandrel while dispensing said liquid material (Fig. 4D and par. [0044]: A cannula having…holes 188 may also be produced…To produce the holes, one nozzle is turned off intermittently during rotation and/or during translation of the mandrel to produce the portion of the cannula that defines the desired hole or holes. Alternatively, the nozzle is left on and moved around the mandrel to define the desired hole or holes). This is for the benefit of production of a cannula-all in a single piece product without any bonds, or welds used for assembly (par. [0040]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the method of constructing a cannula of differentiated stiffnesses as taught by Siess, a cannula with holes, as taught by Bartholomew, in order to produce a cannula-all in a single piece product without any bonds, or welds used for assembly (par. [0040]).
Regarding claim 14, the Siess and Bartholomew combination discloses the method of manufacturing a cannula of claim 1, further comprising the step of attaching the cannula (Siess, Fig. 1 (12)) to a housing of a pumping device of an intravascular blood pump (Siess, Figs. 1-4 (14) and col. 4, lns. 38-40: the cannula 12 attached to the distal end of an implantable intravascular blood pump 14. , lns. 58-60: the body portion 22 of the cannula 12 of the present invention. A rigid pump housing 14 is attached at its proximal end).  
Regarding claims 15, the Siess and Bartholomew combination discloses a cannula (Siess, Fig. 1, (12)) for an intra vascular blood pump, , the cannula having an elongate tubular body (Siess, Fig. 1, (12)) with a blood flow inlet and a blood flow outlet (Siess Fig. 1, (22) and col. 2, lns. 13-16: The cannula of the present invention…is especially well suited for but not limited to use in implantable intravascular heart pump applications both as an inflow as well as an outflow conduit), the elongate tubular body comprising a first axial section  comprising a first material (Siess, Fig. 2, (28)) and a second axial section  comprising a second material (Siess, Fig. 2, (30)), wherein the first axial section and the second axial section have different bending stiffnesses (Siess, col. 4, lns 50-55: The cannula device of the present invention very  generally consists of a body component 22 of differentiated flexibility, col. 4, lines 58-65: The body component has a constant wall thickness along its entire length and is formed as a layered composite of two materials, one relatively stiff 28, the other relatively more flexible 30), and wherein the first and second materials blend into each other in a transition area (Siess, Figs. 3 and 4, (28a), (30a) and col. 5, lns: 1-3: The layers are arranged such that the thickness of one material gradually diminishes as the other increases, col. 5, lns: 9-20: FIG. 3 wherein a simple ramping of one material 28a relative to the other 30a achieves a similar differentiation of stiffness).  
For the limitation of obtainable by the method of claim 1, MPEP 2113 states that the Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In this case, Siess discloses all structural elements of claim 15. 
The combination does not disclose wherein the first axial section has a first wall thickness, and the second axial section has a second wall thickness, the first and second axial sections differing in at least one of the material and the wall thickness, wherein the different bending stiffnesses result from at least one of the differing materials and the differing wall thicknesses.
Wang discloses wherein the first axial section has a first wall thickness  (Fig. 1A, (16)), and the second axial section has a second wall thickness  (Fig. 1A, (18); the wall thickness of  item (18) is thicker than (16)) in Fig. 1A), the first and second axial sections differing in at least one of the material and the wall thickness, wherein the different bending stiffnesses result from at least one of the differing materials (col. 5, lines 44-48: … the proximal section 18 is of a single layer of material that makes the section 18 stiff. The distal section 16 is also of a single…soft material that makes the distal section 16 soft and flexible) and the differing wall thicknesses (col. 15, lns. 43-46: …tapering …has been successfully employed to vary…wall thickness in some sections of a catheter) to provide the benefit of versatile production of tubing while providing tubing with differential stiffness (col 15, lns. 50-51).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the cannula of differentiated stiffnesses as taught by Siess, the dispensing of different polymers in adjacent locations, as taught by Bartholomew, and to vary the wall thickness to create different bending stiffnesses, as taught by Wang, in order to produce a reinforced cannula structure; and to  provide the benefit of  versatility in the production of tubing while providing tubing with differential stiffness.
Regarding claim 17, the Siess and Bartholomew combination discloses the cannula for an intravascular blood pump of claim 15, wherein the first liquid material and the second liquid material are different and axially overlap in the transition area (Figs. 3 and 4, (28a), (30a) and col. 5, lns: 9-20: FIG. 3 wherein a simple ramping of one material 28a relative to the other 30a achieves a similar differentiation of stiffness.  FIG. 4 …wherein an abrupt change in flexibility is achieved by joining two materials of differentiated flexibility 28b, 30b in a stepped fashion at 31).
Regarding claim 18, the Siess and Bartholomew combination discloses the cannula for an intravascular blood pump of claim 15, wherein the first axial section is a proximalmost section or a distalmost section of the cannula' s body and has a greater bending stiffness than the second axial section or the rest of the elongate tubular body (Siess, [Abstract]: wherein its proximal end is stiffer than its distal end…col. 2, lns 25-35:  More specifically, the distal end is more flexible than its proximal end, wherein the transition between the different flexibility characteristics may either be gradual or abrupt).  
Regarding claim 19, the Siess, Bartholomew and Wang combination discloses the cannula for an intravascular blood pump of claim 15, wherein the elongate tubular body comprises an embedded stiffening structure made of a plastic material (Siess, col. 5, lns. 18-20: The stiffer material may consist of any number of materials including but not limited to a polyurethane).  
Regarding claim 20, the Siess, Bartholomew and Wang combination discloses the cannula for an intravascular blood pump of claim 15, wherein the elongate tubular body comprises a helical wire (Siess, Figs. 2-4 and col. 5, lns. 28-30: Embedded within the wall of the body structure is a spiral spring 29 of for instance, NiTi wire, lns : Such voids may be patterned to form a helix similar in appearance to the spiral spring).  
Regarding claim 25, the Siess, Bartholomew and Wang combination discloses the cannula for an intravascular blood pump of claim 15, attached to a housing of a pumping device of an intravascular blood pump (Siess, Fig. 1 and col. 2, lns. 13-16: The cannula of the present invention…is especially well suited for…use in implantable intravascular heart pump applications… FIG. 1 is a perspective view showing the cannula 12 attached to the distal end of an implantable intravascular blood pump 14).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Siess in view of Bartholomew and Wang as applied to claims 1, 3, 5, 6, 7, 9-15 and 21-23 above, and further in view of Scanlon et al. (Publication No. US 2015/0306282 A1, hereinafter "Scanlon").
Regarding claim 4, the Siess, Bartholomew and Wang combination discloses the method of manufacturing a cannula of claim 1, except wherein the mandrel is rotated about its longitudinal axis.
However, Scanlon, in the same field of endeavor: a biocompatible wall thickness suitable for stents, disclose the mandrel (Fig. 11 (118)) is rotated about its longitudinal axis (Fig. 11 and par. [0166]: …a moving cylindrical-shaped collecting surface 118 moves at a speed ranging from about 0.01 revolutions per second to about 25,000 revolutions per minute) for the purpose of orienting and aligning the material along the mandrel (par. 0182). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the method of constructing a cannula of differentiated stiffnesses as taught by Siess, Bartholomew and Wang, rotating the mandrel at a specified rpm, as taught by Scanlon in order to orient and align the material along the mandrel.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Siess in view of Bartholomew and Wang as applied to claims 1, 3, 5, 6, 7, 9-15 and 21-23 above, and further in view of Ward, Jr. (Patent No. US 4,675,361 A).
Regarding claim 8, the Siess and Wang combination discloses the method of claim 1, except wherein at least one of the first and second liquid materials comprises a solvent that evaporates after dispensing the first and second liquid materials, respectively, wherein the proportion of the solvent is at least 70 vol%.
Bartholomew discloses at least one of the first and second liquid materials comprises a solvent that evaporates after dispensing the first and second liquid materials (par. [0014]: The polymer material solution utilized in the apparatus …Depending on the type of the material selected…not be required because the solvent is evaporated…) for the purpose of leaving polymer as a desired layer (par. [0014]), but fails to disclose the proportion of the solvent is at least 70 vol%.
However Ward, Jr, in the same field of endeavor: polymer systems suitable for blood-contacting surfaces of a biomedical device, disclose the proportion of the solvent is at least 70 vol% (col. 12, lns. 47-53: …mixing of the polymer additive and base polymer is by dissolving both of them in solvent and thereafter evaporating the solvent simultaneous with fabrication…, col. 14, lns. 52-55: A solution is prepared containing about 10 weight % admixture in a solvent system consisting of 90% tetrahydrofuran (vol/vol) for the purpose of forming a solid product tube that can easily be removed from the mandrel (col. 16, lns. 1-2).
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the method of constructing a cannula of differentiated stiffnesses as taught by Siess and Wang, dispensing liquid polymer solutions that contain solvents that evaporate as taught by Bartholomew, with a solvent proportion of 90% vol/vol, as taught by Ward, Jr in order to leave the polymer as a desired layer, forming a solid product tube that can easily be removed from the mandrel.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Siess in view of Bartholomew as applied to claims 1, 3, 5, 6, 7, 9-15 and 21-23 above, and further in view of Grundeman et al. (Patent No. US 6,790,171 B1, hereinafter, "Grundeman").
Regarding claim 24, the Siess, Bartholomew and Wang combination discloses the cannula for an intravascular blood pump of claim 15, except wherein the elongate tubular body has a wall thickness in a range from about 50 m to about 500 m.
Grundeman in the same field of endeavor: method and device for transventricular mechanical circulatory support, discloses the elongate tubular body has a wall thickness in a range from about 50 m to about 500 m (Fig. 3, (23) and col. 2, lns. 60-65, col. 5, lns 22-27: The flexible cannula 23 is made of a PTE polymer material, angioplasty balloon material or polyurethane and has a wall thickness of between 100 and 300 micrometers) to provide the benefit of cannula material that can easily drape and flex without being extendible, such that it can be collapsed to very small dimensions to be easily manipulated within the heart (col. 2, lns. 63-65).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the method of constructing a cannula of differentiated stiffnesses as taught by Siess and Wang and Bartholomew, a cannula wall thickness between 100 and 300 micrometers, as taught by Grundeman in order to provide the benefit of cannula material that can easily drape and flex without being extendible, such that it can be collapsed to very small dimensions to be easily manipulated within the heart.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794. The examiner can normally be reached M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AAA/Examiner, Art Unit 3792   

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792